Citation Nr: 0617320	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-41 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision that 
denied service connection for a skin condition and denied a 
rating in excess of 10 percent for lumbosacral strain.  The 
veteran filed a notice of disagreement (NOD) in November 2003 
with both issues.  

In a September 2004 rating decision, the RO granted an 
increased rating to 20 percent for lumbosacral strain.  The 
RO issued a statement of the case (SOC) in September 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2004 in 
which he indicated that he was limiting his appeal to the 
issue of service connection for a skin condition; hence, that 
matter is the only issue on appeal.

In June 2006, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket, under the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

As a final preliminary matter, the Board notes that in the 
May 2006 appellant's brief, the veteran's representative 
raised the issue of an increased rating for the veteran's 
service-connected back disability.  As the only issue 
currently before the Board is that set forth on the title 
page of this decision, this issue is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim on appeal has been 
accomplished.

2.  The veteran is not shown to have manifested a skin 
condition in service or for many years thereafter.


CONCLUSION OF LAW

The criteria for service connection for a skin condition are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West  
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a September 2004 
Statement of the Case (SOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf. 
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and also private treatment 
records as submitted by the veteran.
 
As discussed above, the VCAA provisions have been considered 
and complied with. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Mayfield, supra; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Analysis

The veteran contends that his current skin condition is 
related to military service.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during peacetime service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993);  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The veteran's service medical records reveal that in November 
1945 the veteran was treated for scabies.  However, the 
separation examination report reflects that the veteran's 
skin was normal.  The first objective evidence of a skin 
condition was in a February 1955 Soldiers' Home and Hospitals 
dermatological record that noted that the veteran showed 
extensive seborrheic keratosis of the scalp.  A September 
1956 record diagnosed the veteran with dermatitis papularis 
capilliti on the back of the neck and occipital region of the 
scalp.  Subsequent post-service medical records show that the 
veteran was treated for early squamous cell carcinoma of the 
right cheek, questionable scarring alopecia, and actinic 
keratosis.
  
Although the veteran was treated for scabies one time during 
service, there is no medical evidence demonstrating that the 
veteran had a skin condition in service or prior to 1955, 
approximately 11 years following separation from active duty.  
This gap in the evidentiary record weighs strongly against 
this claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  Moreover, none 
of the treatment records or reports of dermatological 
evaluation since February 1955 include any opinion 
identifying the veteran's military service as an underlying 
cause or contributing factor resulting in the veteran's 
current skin condition.  Simply stated, there is not even a 
medical suggestion of a nexus between a currently diagnosed 
skin condition and the veteran's active duty service record, 
and neither the veteran nor his representative has alluded to 
the existence of any such evidence.  

While the veteran's representative has argued that the 
veteran is entitled to an examination to obtain a nexus 
opinion, as explained above, in the absence of medical 
evidence even suggesting a nexus between the claimed 
condition and service, VA has no obligation to obtain a 
medical opinion pursuant to section 5103A(d).  See Wells v. 
Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003).

In adjudicating the claim on appeal, the Board has taken into 
consideration the veteran's own assertions.  However, as a 
layman without appropriate medical training and expertise, he 
is not competent to render a probative opinion on a medical 
matter- such as whether there is a medical relationship 
between any  current skin condition and his military service.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown,  10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Under these circumstances, the claim for service connection 
for a skin condition must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance  
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin condition is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


